Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "device configured to test a technical system, the device configure to: carry out tests…evaluate the tests…select…as reliable" in claim 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites "the decision limits are set in order for the fulfillment measure that is taken, on the one hand, in the simulation and that is taken, on the other hand, in the experimental measurement, to deviates as little as possible" which renders the claim indefinite because it is hard to ascertain "he decision limits are set in order for the fulfillment measure that is taken "one the one hand", "on the other hand", "as little as possible" with respect to the rest of the claim. 
Further, the amended claim are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, the claim recites "he decision limits are set in order for the fulfillment measure that is taken, one the one hand, in the simulation and that is taken, on the other hand….to deviate as little as possible". The term "as little as possible" is indefinite as it is hard to determine its mete and bound. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 	Claim 1 recites "a method for testing a technical system" which comprises a series of steps of "carrying out…", "evaluating the tests…based on the fulfillment measure and each of the error measure, carrying out…" and "selecting from among the error measures based on a number of the tests classified as reliable" and therefore it is a process. 
	2A-Prong 1: Judicial exception recited? Yes. Each limitation as recited in claim, is a process that, under its broadest limitation, covers performance of the limitation in the mind but for the recitation of a generic "technical system" which is a mere indication of the field of use. Nothing in the claim elements precludes the steps from practically being performed in the mind. The mere nominal recitation of a generic technical system does not take the claim limitation out of the mental processes grouping. Thus the claim recites a mental process. 
	2A-Prong 2: Integrated into a practical application? No. 
	The claim when viewed as a whole integrates the recited judicial exception into a practical application of the exception. This is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical applications. 
	This judicial exception is not integrated into a practical application because claim 3. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim when viewed alone or in combination recites data gathering such as "carrying out tests using a simulation of the system", "evaluate the tests", "carrying out a classification…", and "selecting at least one error measure from among the error measures based on a number of the tests classified as reliable". 
	The recited "(evaluated) tests", "carried out classification of each of the tests", or "selecting at least one error measure from among the error measures based on a number of tests classified as reliable" is merely insignificant extra-solution activity which cannot provide an inventive concept (step 2B: NO).
	Therefore, claim 1 is ineligible.
	Similarly claims 11 and 12 recite similar steps as in claim 1 and therefore they are a process. 
	2A-Prong 1: Judicial exception recited? Yes. Each limitation as recited in claim, is a process that, under its broadest limitation, covers performance of the limitation in the mind but for the recitation of a generic "technical system" which is a mere indication of the field of use. Nothing in the claim elements precludes the steps from practically being performed in the mind. The mere nominal recitation of a generic technical system does not take the claim limitation out of the mental processes grouping. The claims further recite limitations such as a "computer (claim 11, line 3)", "a device (claim 12, line 1)", which are mere nominal recitation of a generic computer and a generic device" which does not take the claim limitation out of the mental processes grouping Thus the claim recites a mental process.
	 2A-Prong 2: Integrated into a practical application? No. 
	The claim when viewed as a whole integrates the recited judicial exception into a practical application of the exception. This is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical applications. 
	This judicial exception is not integrated into a practical application because claim 3. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim when viewed alone or in combination recites data gathering such as "carrying out tests using a simulation of the system", "evaluate the tests", "carrying out a classification…", and "selecting from among the error measures based on a number of the tests classified as reliable". 
	The recited "(evaluated) tests", "carried out classification of each of the tests", or "selecting from among the error measures based on a number of tests classified as reliable" is merely insignificant extra-solution activity which cannot provide an inventive concept (step 2B: NO).
	Therefore, claims 11 and 12 are ineligible.
Similarly, claims 2-10, and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as provided above in claim 1. For example, claim 2 recites "wherein the technical system is an at least semi-autonomous robot or a vehicle" which is not sufficient to amount the claims to significantly more than the judicial exception because the technical system or the robot or a vehicle is a generic recitation which is a mere indication of the field of use. Claim 3 recites an additional element such as "executing, by a classifier, the classification for each one of the error measures, wherein the classification is based on a feature vector, and wherein the fulfillment measure and respective error measure form components of the feature vector" is not sufficient to amount to significantly more than the judicial exception for the same reasons as provided above in claim 1, i.e. the recited "(executed) classification" when viewed alone or in combination with other limitations in claim 1 is merely insignificant extra-solution activity which cannot provide an inventive concept nor does it provide a practical application as it is a mere data gathering limitation. Similarly, newly added claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as provided above in claim 1. In other words, additional limitation in newly added claim 13, "wherein the classifier is implemented as a stochastic framework, in which inputs are randomly distributed according to an arbitrary probability density function", when viewed alone or hen viewed alone or in combination with other limitations in claims 1 and 3 is a mere data gathering and hence does not provide a practical application. 

Response to Arguments
Applicant's arguments filed on May 18, 2022 have been fully considered but they are not persuasive. 
35 USC 101: 
Applicants' argument at Pg. 5- Pg. 7, line 5 is incomplete by reciting that the instant claimed invention is similar to Example 39 of the 2019 Patent Eligibility Guidelines Examples 37-42. For example, Applicants merely argues that "simply put, for purposes of evaluating eligibility, a POSITA would consider the use of error measures to classify the reliability of tests in the claims at issue in this office action as substantially similar enough to the use in Example 39 of false positive facial recognition to train a facial recognition neural network" without responding to Examiner's position such as in 2A-Prong 1, Prong 2, and 2B.
-At Page 6, last Paragraph-Page 7, line 4, Applicant argues that "the claims here, which do not recite any mathematical concepts. The Examiner proclaims that the "nothing in the claim elements precludes the steps from practically being performed in the mind. The Examiner offers only a conclusion, bereft of any supporting reasoning, even though the burden is on the Patent Office to establish evidence or sound technical reasoning-that a POSITA would have recognized the claim as amounting to a mere mental process. Third, and finally there is no basis to suppose that the claimed invention here amounts to a method for organizing human activity". 
The office Action At Pages 6 and 7 did not recite that the instant claims recite any mathematical concepts. Instead, the office action discloses that the claims at 2A-Prong 1 recite a judicial exception because each limitation, such as "carrying out…", "evaluating the tests…based on the fulfillment measure and each of the error measure, carrying out…", and "selecting…from among the error measures based on a number of the tests classified as reliable" is a process that, under BRI, covers performance of the limitation in the mind but for the recitation of a generic "technical system" which is a mere indication of the field of use. Further, Examiner provides reasons why the claims recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon): 
Claim 1 recites "a method for testing a technical system" which comprises a series of steps of "carrying out…", "evaluating the tests…based on the fulfillment measure and each of the error measure, carrying out…" and "selecting from among the error measures based on a number of the tests classified as reliable" and therefore it is a process. 
	2A-Prong 1: Judicial exception recited? Yes. Each limitation as recited in claim, is a process that, under its broadest limitation, covers performance of the limitation in the mind but for the recitation of a generic "technical system" which is a mere indication of the field of use. Nothing in the claim elements precludes the steps from practically being performed in the mind. The mere nominal recitation of a generic technical system does not take the claim limitation out of the mental processes grouping. Thus the claim recites a mental process. 
	2A-Prong 2: Integrated into a practical application? No. 
	The claim when viewed as a whole integrates the recited judicial exception into a practical application of the exception. This is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical applications. 
	This judicial exception is not integrated into a practical application because claim 3. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim when viewed alone or in combination recites data gathering such as "carrying out tests using a simulation of the system", "evaluate the tests", "carrying out a classification…", and "selecting at least one error measure from among the error measures based on a number of the tests classified as reliable". 
	The recited "(evaluated) tests", "carried out classification of each of the tests", or "selecting at least one error measure from among the error measures based on a number of tests classified as reliable" is merely insignificant extra-solution activity which cannot provide an inventive concept (step 2B: NO).
	Therefore, claim 1 is ineligible.
	Similarly claims 11 and 12 recite similar steps as in claim 1 and therefore they are a process. 
	2A-Prong 1: Judicial exception recited? Yes. Each limitation as recited in claim, is a process that, under its broadest limitation, covers performance of the limitation in the mind but for the recitation of a generic "technical system" which is a mere indication of the field of use. Nothing in the claim elements precludes the steps from practically being performed in the mind. The mere nominal recitation of a generic technical system does not take the claim limitation out of the mental processes grouping. The claims further recite limitations such as a "computer (claim 11, line 3)", "a device (claim 12, line 1)", which are mere nominal recitation of a generic computer and a generic device" which does not take the claim limitation out of the mental processes grouping Thus the claim recites a mental process.
	 2A-Prong 2: Integrated into a practical application? No. 
	The claim when viewed as a whole integrates the recited judicial exception into a practical application of the exception. This is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical applications. 
	This judicial exception is not integrated into a practical application because claim 3. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim when viewed alone or in combination recites data gathering such as "carrying out tests using a simulation of the system", "evaluate the tests", "carrying out a classification…", and "selecting from among the error measures based on a number of the tests classified as reliable". 
	The recited "(evaluated) tests", "carried out classification of each of the tests", or "selecting from among the error measures based on a number of tests classified as reliable" is merely insignificant extra-solution activity which cannot provide an inventive concept (step 2B: NO).
	Therefore, claims 11 and 12 are ineligible.
Respectfully, Applicant did not provide supports or detailed analysis why each of the identified limitations does not recite a mental process. Further, Applicants did not respond to why nor did Applicants provide a detailed analysis why the claimed invention meets 2A-Prong 1 and Prong 2 and 2B. 
-Applicants argue that "unless the Examiner can demonstrate through a detailed analysis that each dependent claim fails to add elements that amount to significantly more than what independent claim offers, the Examiner has no basis for rejecting the dependent claim". 
Examiner respectfully disagrees. Examiner indicates that "all independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as provided in claim 1" (Office Action at Page 9). 
Further, Claim 2 recites "wherein the technical system is an at least semi-autonomous robot or a vehicle" which is not sufficient to amount the claims to significantly more than the judicial exception because the technical system or the robot or a vehicle is a generic recitation which is a mere indication of the field of use. Claim 3 recites an additional element such as "executing, by a classifier, the classification for each one of the error measures, wherein the classification is based on a feature vector, and wherein the fulfillment measure and respective error measure form components of the feature vector" is not sufficient to amount to significantly more than the judicial exception for the same reasons as provided above in claim 1, i.e. the recited "(executed) classification" when viewed alone or in combination with other limitations in claim 1 is merely insignificant extra-solution activity which cannot provide an inventive concept nor does it provide a practical application as it is a mere data gathering limitation. 
Similarly, newly added claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as provided above in claim 1. In other words, additional limitation in newly added claim 13, "wherein the classifier is implemented as a stochastic framework, in which inputs are randomly distributed according to an arbitrary probability density function", when viewed alone or hen viewed alone or in combination with other limitations in claims 1 and 3 is a mere data gathering and hence does not provide a practical application. 

35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph: 
Applicant did not respond to the rejection of claim 12 under 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph. 
35 USC 112(b): Applicants' amendment is sufficient to overcome previous rejections of claims 1, 3, 4, 9, 11, 12. 
However, the amendment of claim 5 is not sufficient to overcome previous rejection under 35 USC 112(b). Please see the above rejection. 

				Examiner's Notes
In previous Office Action, there are three typographical errors:
At Page 5, 4th Paragraph: "Further, claim 4 recites" the decision…." with respect to the rest of the claim should have been --Further, claim 5 recites "the decision…"--.
At Page 6, under 35 USC 101 rejection: "Claims 1-4 and 7-12 are rejected under 35 USC 101…" should have been --Claims 1-12 are rejected under 35 USC 101…".
At Page 9, line 1: "claims 2-4 and 7-10The claim(s) does/do not include additional elements…" should have been --claims 2-10 do not include additional elements…--.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fritz et al. (USPAP. 20090198474) discloses a method for analysis and assessment of measurement data of a measurement system having at least one measurement channel provides for the assessment of the measurement data at freely selectable times and over a freely selectable period on the basis of at least one of a plurality of predeterminable criteria. In order in this case to develop a central and generally applicable measurement data diagnosis, in which any desired number of measurement channels can be monitored at the same time with little effort and with good result representation, preferably with determination of the faulty channels, the raw data of the measurement channel is supplied to a fault isolation stage and then to a fault classification stage, and a measure is then determined for the quality of the measurement data of the respective measurement channel. An input for the raw data of the measurement channel as well as a unit in which a fault isolation stage and then a fault classification stage are implemented are provided for this purpose in the apparatus for analysis and assessment of measurement data of a measurement system (Abstract; Pars. 182-186).
Duke et al. systems and methods are provided for identifying and detecting unauthorized user activity and for decreasing the rate of false-positives. The disclosed systems and techniques may involve analysis of users' past activity data so that individual classifications and authorization decisions with respect to requested user activity are based on activity data associated with a user's use of multiple services (Abstract). Duke further discloses providing technical solutions to technical problems and complex algorithms capable of analyzing vast amounts of data in many different ways may be necessary (Pars. 165 and 174).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        August 10, 2022